

ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (the “Agreement”) is entered into as of March
__, 2007, by and among Point.360, a California corporation (“Buyer”), Eden FX.,
a California corporation (“Seller”), Mark Miller, as an individual, and John
Gross, as an individual (the individuals shall hereinafter be collectively
referred to as “Shareholders”).
 
RECITAL
 
Seller is engaged in the business of 3D animation for the broadcast and film
industries. Buyer desires to purchase, and Seller and Shareholders desire to
sell to Buyer, substantially all of the assets and goodwill of Seller upon the
terms and conditions of this Agreement. Buyer’s and Seller’s intent is that
Buyer will purchase Seller’s goodwill and only the assets that are identified in
schedules to this Agreement in exchange for cash, other potential consideration
and the assumption of only those liabilities of Seller specifically set forth
herein.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which hereby is acknowledged, Buyer, Seller and
Shareholders hereby agree as follows:
 
ARTICLE 1 
PURCHASE AND SALE OF ASSETS
 
1.1  Purchased Assets. Subject to the terms and conditions of this Agreement, at
the Closing (as defined in Section 5.1 below), Buyer agrees to purchase from
Seller, and Seller agrees to sell and convey to Buyer, good and marketable title
and interest in and to Seller’s goodwill and substantially all of Seller’s
assets, including without limitation, those assets listed in Schedule 1.1, (but
excluding those accounts receivable, personal property of Seller or Shareholders
and other assets listed in Schedule 1.2), including any and all rights to the
name “Eden FX” (collectively, the “Purchased Assets”), provided that the
Purchased Assets shall be transferred to Buyer free and clear of all liens,
claims, security interests and other encumbrances. It is understood that the
Purchased Assets will be operated as a stand alone, independent division of
Buyer (“the Division”), the assets, liabilities and employees of which may vary
from time to time.
 
1.2  No Other Assets Purchased by Buyer; Accounts Receivable and Accounts
Payable. Buyer has not agreed to purchase (and under no circumstances shall be
deemed to have purchased) any of Seller’s assets that are listed in Schedule
1.2; however, Buyer will purchase Seller’s goodwill. The following sets forth
the parties’ agreement with respect to accounts receivable and accounts payable:
 
(a)  The Purchased Assets do not include accounts receivable and loans
receivable of Seller to the extent the goods and services or loans they relate
to have been provided to the customer or debtor on or before the Closing Date
(the “Retained Receivables”). The Purchased Assets do include accounts
receivable of the Seller to the extent the goods and services they relate to
have not been provided to the customer on or after the Closing Date (the
“Transferred Receivables”).
 

 

1

--------------------------------------------------------------------------------


 
(b)  Buyer shall initially assume responsibility for collecting all Receivables
(the Retained Receivables and Transferred Receivables).
 
(c)  Seller and Buyer shall cooperate in the collection of the Retained
Receivables and Transferred Receivables, and in the event Seller receives
payment of any Transferred Receivables, Seller shall promptly remit the same to
Buyer, and in the event Buyer receives payment of any Retained Receivables,
Buyer shall promptly remit the same to Seller.
 
(d)  Payments from a customer shall be allocated to the work order being paid.
Each of Seller and Buyer shall provide an accounting to the other, in reasonable
detail, showing the amount of Retained Receivables and Transferred Receivables
received by each, on the request of the other, with copies of all applicable
back-up and documentation.
 
(e)  Seller shall be responsible for the payment of, and shall timely pay,
accounts payable and accrued expenses for services performed prior to the
Closing Date (“Prior Costs”). To the extent that such Prior Costs exceed
Retained Receivables, Seller shall pay Buyer the difference in cash.
 
(f)  Schedule 1.2(f) contains a complete and accurate list of Retained
Receivables, accounts payables of Seller and Prior Costs of Seller as of March
6, 2007.
 
1.3  Limited Assumption of Liabilities. With the exception of those certain
liabilities more particularly described in Schedule 1.3 attached hereto, Buyer
shall not assume or be liable for any debts, obligations or liabilities of
Seller or Shareholders, whether related to the Purchased Assets or to Seller’s
other assets and whether known or unknown, and Seller shall indemnify Buyer from
and against all such debts, obligations and liabilities not described in
Schedule 1.3. Without limiting the generality of the preceding sentence, Buyer
shall not assume or be liable for (i) any tax liabilities of Seller related to
the operation by Seller at any time of its business, (ii) any tax liabilities
assessed on or related to the Purchased Assets for the period prior to Closing;
(iii) any tax liabilities assessed on or related to Seller’s other assets for
the period prior to and after the Closing, (iv) any other liabilities of Seller
with respect to the period prior to the Closing, or (v) any liabilities of
Seller to its employees with respect to the period prior to or after the
Closing. At the Closing, Buyer shall assume, discharge and perform and be solely
liable for the liabilities described in Schedule 1.3 attached hereto (the
“Assumed Liabilities”).
 
1.4  Purchase Price. The purchase price for the Purchased Assets shall be
$2,158,133 minus $358,124.75 (the amount of debt set forth on Schedule 1.3
assumed by Buyer), to be paid at Closing, plus any earnouts paid pursuant to
Section 1.5 hereof (collectively, the “Purchase Price”). The Purchase Price
shall be paid by bank wire of immediately available funds.
 
1.5  Earnout. Provided the actual EBITDA (i.e., earnings before interest, taxes,
depreciation and amortization as determined under generally accepted accounting
principles, but subject to adjustment as provided in this Agreement) of the
Division exceeds 70% of the following EBITDA targets of the Division in
connection with the period from Closing through December 31, 2007, or the
calendar years 2008 or 2009, as applicable, Buyer shall make earnout payments to
Seller within sixty (60) days after the end of any such calendar year as
follows:
 

 

2

--------------------------------------------------------------------------------


 
(a)  With respect to calendar year 2007, $685,000 (“2007 Target Earnout”), if
the Division’s actual EBITDA for 2007 (“2007 Actual EBITDA”) equals $951,000
(“2007 Target EBITDA”). Notwithstanding any other provision of this Section 1.5,
it is agreed that 2007 Target Earnout and 2007 Target EBITDA will be adjusted to
amounts equal to the numbers in the preceding sentence multiplied by a fraction,
the numerator of which shall be the number of days between the Closing Date and
December 31, 2007, and the denominator of which is 365. 2007 Actual EBITDA will
be EBITDA of the Division for the period from the Closing Date to December 31,
2007.
 
(b)  With respect to calendar year 2008, $922,000 (“Year 2008 Target Earnout”),
if the Division’s actual EBITDA for 2008 (“Year 2008 Actual EBITDA”) equals
$1,279,000 (“2008 Target EBITDA”);
 
(c)  With respect to calendar year 2009, $1,185,000 (“2009 Target Earnout”), if
the Division’s actual EBITDA for 2009 (“2009 Actual EBITDA”) equals $1,644,000
(“2009 Target EBITDA”).
 
(d)  If the Division achieves more than 70% but less than 100% of any Target
EBITDA for Years 2007, 2008 or 2009, the earnout payments payable to Seller in
connection with such year shall be computed by multiplying the applicable Target
Earnout by a fraction, the numerator of which is the amount by which the
applicable actual EBITDA exceeds 70% of the applicable Target EBITDA and the
denominator of which is the difference between the applicable Target EBITDA and
70% of the applicable Target EBITDA. For illustration purposes only, if
hypothetically year 2007 actual EBITDA is $800,000 (before any adjustment for
proration) the total earnout payment for 2007 would be computed as follows:
 


 

3

--------------------------------------------------------------------------------





2007 Target Earnout
$685,000
(A)
     
2007 Target EBITDA
$951,000
       
Numerator:
         
2007 Actual EBITDA
$800,000
       
70% of 2007 Target EBITDA
(666,000)
       
Difference
$135,000
(B)
     
Denominator:
         
2007 Target EBITDA
$951,000
       
70% of 2007 Target EBITDA
(666,000)
       
Difference
$285,000
(C)
     
Fraction (B divided by C)
47.02%
(D)
     
Earnout To Be Paid (A x D)
$322,000
 

 
(e)  No earnout payments shall be made with respect to 2007, 2008 or 2009 for
any such period in which the Division achieves 70% or less of Target EBITDA for
2007, 2008 or 2009, respectively.
 
(f)  If the Division achieves more than 100% of Target EBITDA for years 2007,
2008 or 2009, total earnout payment for such year shall be equal to the sum of
the Target Earnout for such year plus 80% of the difference between the actual
EBITDA achieved and the Target EBITDA.
 
(g)  In the event the determination of the earnout for any applicable period has
not become final within sixty (60) days from the end of any applicable period by
reason of the implementation by Seller of the procedures for objecting to a
Determination set forth in Section 1.7, then the amount of the earnout set forth
in the Determination shall be paid within such sixty (60)-day period. The
balance of the earnout, if any, shall be paid to Seller or refunded to Buyer, as
applicable, within thirty (30) days after the Determination becomes final.
 
(h)  Seller and Buyer shall act in good faith with respect to operations of the
Division during the Earnout Period, as defined in Section 1.6 hereof, and Buyer
shall use reasonably commercial efforts consistent with its past practices and
policies to not negatively impact the earnout.
 
(i)  In the event that any Shareholder materially breaches the Noncompetition
Agreement dated as of the date hereof to which he is a party (the
“Noncompetition Agreement”) and, in the event such breach is curable, fails to
cure such breach within 10 days after receipt of written notice of such breach
from Buyer, Seller shall not be entitled to 50% of any further earnout payments
pursuant to this Agreement. In the event that both Shareholders materially
breach the Noncompetition Agreements, and, in the event such breach is curable,
fails to cure such breach within 10 days after receipt of written notice of such
breach from Buyer, Seller shall not be entitled to any further earnout payments
pursuant to this Agreement.
 

 

4

--------------------------------------------------------------------------------


 
(j)  In determining actual EBITDA for purposes of the earnout, Buyer’s costs for
accounting, legal and administrative functions shall be charged to the Division
only to the extent such services are specifically provided to the Division as
set forth in Section 1.6 hereof. Buyer shall not charge or allocate any other
overhead of Buyer to the Division for the purpose of calculating EBITDA.
 
1.6  Conduct of Business During Earnout Period. Immediately after the Closing,
Buyer will form the Division, comprised of the Purchased Assets and the
employees of Seller who will become employees of Buyer. Buyer shall make offers
of employment to all employees of Seller (except for Mark Miller and John Gross
whose services will be rendered pursuant to the terms of a Loan Out Agreement to
be entered into between Seller and Buyer at the Closing). Such employees shall
be offered at least the same compensation they are presently receiving and shall
receive credit for time served as employees of Seller in determining their
employee benefits under Buyer’s employee benefit plans. During the period
commencing on the Closing Date and ending on December 31, 2009 (the “Earnout
Period”):
 
(a)  The Division shall be operated as a stand alone, independent division of
Buyer. Buyer shall continue to conduct its business in the ordinary course of
business, and the Division shall be subject to Buyer’s standard reporting
requirements.
 
(b)  Without limiting the generality of Section 1.6(a) hereof, Buyer agrees to
provide the Division with at least the financial resources described in the
pro-forma budget attached hereto as Schedule 1.6(b) and the capital investments
described in the capital expenditures budget attached to such pro-forma budget
(collectively, the “Budget”). The Division will be allocated interest based upon
the book value of its fixed assets compared to Buyer’s fixed assets; however,
such interest allocation shall not affect the calculation of EBITDA.
 
(c)  The Division will be charged with the expenses relating to employee benefit
plans, including health, 401(k) matching, life insurance, vacation, sick pay,
employer payroll taxes and other costs, relating to the Division’s employees.
 
(d)  Except as otherwise provided herein, Buyer shall not charge or allocate any
overhead of Buyer to the Division for the purpose of calculating EBITDA.
 
(e)  Buyer may provide specific support services to the Division, such as
engineering or information technology at the rates agreed to between Seller and
Buyer. The Division may provide support services to Buyer at rates to be agreed
to between Seller and Buyer.
 
(f)  Buyer shall provide accounting and administrative services to the Division
including, but not limited to, the provision of monthly financial statements
within thirty (30) business days of any month other than December (for December
the monthly financial statements shall be provided within forty-five (45)
business days). For the purpose of this Agreement, cost of sales and general and
administrative expenses directly related to the Division’s operations shall be
determined in accordance with generally accepted accounting principles (“GAAP”).
Buyer shall maintain a separate set of books for the Division. The Division
shall also be charged for actual rent and other identifiable expenses consumed
by the Division and shall be allocated a pro-rata portion of other expenses
directly consumed by the Division (e.g., billing, human resources, payroll
administration, credit and collection, and general accounting, etc.).
 

 

5

--------------------------------------------------------------------------------





 
(g)  Pursuant to the Loan Out Agreement, Mark Miller and John Gross will be
responsible for the day-to-day operations of the Division, including the Budget,
subject to the senior management and Board of Directors of Buyer. Buyer agrees
that the working conditions of the Division will be substantially the same as
the working conditions of Seller in accordance with Seller's past practices and
Buyer acknowledges that the personnel of Seller are talent that work essentially
on a project basis and that past practices with respect to work hours, vacation,
time off and comp time will be continued.
 
1.7  Earnout Determination. As soon as practical after December 31 of each year
during each Earnout Period, but in no event later than sixty (60) days after
Buyer shall have received from the Division all information, books and records
reasonably requested in order to make an EBITDA calculation, the Buyer shall
prepare a statement of the EBITDA of the Division for each period of the
earnout, prepared in accordance with GAAP (the “Determination”). If Seller does
not agree that such Determination correctly states EBITDA of the Division for
the relevant period, Seller shall promptly (but not later than thirty (30) days
after delivery of the Determination) give written notice to Buyer of any
exception thereto. If the Seller and the Buyer reconcile their differences, the
EBITDA for such period shall be adjusted accordingly and shall thereupon become
final and conclusive upon all the parties hereto. If Seller and the Buyer are
unable to reconcile their differences in writing within thirty (30) days after
written notice of the exceptions is delivered to the Buyer, the items in dispute
shall be submitted to a mutually acceptable accounting firm for final
determination (the “Determining Accountants”) and the EBITDA shall be deemed
adjusted in accordance with the determination of the Determining Accountants and
shall become final and conclusive upon all parties hereto. The Determining
Accountants shall consider only the items in dispute and shall be instructed to
act within thirty (30) days (or such longer period as Seller and the Buyer may
agree) to resolve all claims and dispute. If Seller does not give notice of any
exception within thirty (30) days after the delivery of the Determination, or if
Seller gives written notice of its acceptance of the Determination prior to the
end of such thirty (30) day period, the EBITDA calculations set forth in the
Determination shall thereupon become final and conclusive.
 
(a)  The Determining Accountants shall determine the party (i.e., the Buyer or
Seller as the case may be) whose asserted position as to the EBITDA for the
period under examination before the Determining Accountants is furthest from the
determination of EBITDA by the Determining Accountants, which non-prevailing
party shall pay the reasonable fees and expenses of the Determining Accountants.
 
(b)  In the event the parties are unable to agree upon a mutually acceptable
accounting firm to act as Determining Accountant, either Seller or Buyer may
request that the Determining Accountant be selected by JAMS. Seller and Buyer
shall each designate up to three accounting firms. JAMS shall select one of such
accounting firms to act as the Determining Accountants. To the extent consistent
with the foregoing, and the limited role of JAMS, the Streamlined Arbitration
Rules and Procedures of JAMS shall be applicable. In the first instance, each
party shall pay one-half (1/2) of the fees and expenses of JAMS. The
non-prevailing party, as determined pursuant to Subsection 1.7(a) shall
reimburse the other party for such fees and expenses (including JAMS) paid by
such other party upon delivery of the Determination by the Determining
Accountants.
 

  

6

--------------------------------------------------------------------------------





1.8  Taxes. Seller and Buyer shall each be liable for the payment of 50% of any
and all sales and use taxes arising out of the transfer of the Purchased Assets
and Seller shall be liable for all other taxes related to the Purchased Assets
with respect to the period prior to the Closing.
 
1.9  Relocation of the Division. In the event that Buyer relocates the Division
to Buyer’s existing WoodHolly facility in Hollywood, California, Buyer shall pay
all costs and expenses of the relocation and build-out of such facility
(including infrastructure, cabling, signage, etc.), including without
limitation, the cost for movers and tenant improvements to such facility, and
the Division’s resulting rent expense shall not exceed the square foot charge
contained in Buyer’s current lease or as such lease may be extended. To the
extent Buyer relocates the Division to a location other than the WoodHolly
facility, Buyer shall pay all moving costs in connection with such relocation,
and the Division shall pay the lease costs for such location.
 
1.10  Allocation of Purchase Price. The Purchase Price shall be allocated among
the Purchased Assets as set forth in Schedule 1.10 hereof, which has been
arrived at by arm’s length negotiation as required by Section 1060 of the Code
and the Treasury regulations promulgated thereunder. Buyer and Seller shall (i)
timely file all forms and tax returns required to be filed in connection with
such allocation, and (ii) prepare and file tax returns on a basis consistent
with such allocation. Seller and Buyer hereby agree to allocate $20,000 to the
Noncompetition Agreements.
 
ARTICLE 2
SELLER’S AND SHAREHOLDERS’ REPRESENTATIONS AND WARRANTIES
 
Seller and each Shareholder, jointly and severally, hereby represent and warrant
to Buyer as follows:
 
2.1  Organization and Good Standing of Seller. Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California.
 
2.2  Capitalization of Seller. The percentage ownership interest in Seller held
by each Shareholder, is listed in Schedule 2.2 attached hereto.
 
2.3  Powers. Seller has and holds the appropriate right and power, and all
licenses, permits, authorizations and approvals (governmental or otherwise),
necessary to entitle it to use its name and to own the Purchased Assets.
 
2.4  Authority. Seller has the full right, power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
All acts and other proceedings required to be taken by Seller in order to enable
it to carry out this Agreement and the transactions contemplated hereby have
been taken. Shareholders have approved in writing Seller’s execution and
delivery of this Agreement and consummation of the transactions contemplated
hereby.
 

7

--------------------------------------------------------------------------------



 
2.5  Binding Effect. This Agreement has been duly executed and delivered by
Seller and Shareholders and constitutes a legal, valid and binding obligation of
Seller and Shareholders, enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors’ rights generally, general
equity principles and the discretion of courts in granting equitable remedies.
 
2.6  No Breach. Neither the execution and delivery of this Agreement nor the
consummation of any transaction contemplated hereby will (i) violate any law,
regulation, judgment or order applicable to Seller, (ii) result in the
acceleration of obligations, breach or termination of, or constitute a default
under, any operating agreement, loan agreement, articles of organization, other
charter document, lease, deed of trust or other agreement to which Seller is
subject, or (iii) result in the creation of any lien or other encumbrance upon
any of the Purchased Assets, except that the consent of (a) Technicolor Creative
Services, the sublessor under the Sublease between sublessor and Seller, (b) the
lessors of equipment leased or rented by Seller, (c) the licensors of third
party software used by Seller (e.g., Microsoft) and (d) Sony Pictures Imageworks
under the Independent Contractor Deal Memorandum dated February 15, 2007 is
required but has not been sought nor obtained. To Seller's and Shareholder's
knowledge, there are no defaults under the contracts to which Seller is a party
(except for the uncashed rent checks issued to Tehnicolor Creative Services as
described in Schedule 1.3) and Seller expects such contracts to continue after
the Closing.
 
2.7  Consents. Neither the execution and delivery of this Agreement nor the
consummation of any transaction contemplated hereby requires Seller to obtain
any consent, permit or approval, or to make any filing or registration, under
any law, regulation, judgment or order applicable to Seller or under any lease,
deed of trust or other agreement to which Seller is subject, except that the
consent of (a) Technicolor Creative Services, the sublessor under the Sublease
between sublessor and Seller, (b) the lessors of equipment leased or rented by
Seller, (c) the licensors of third party software used by Seller (e.g.,
Microsoft) and (d) Sony Pictures Imageworks under the Independent Contractor
Deal Memorandum dated February 15, 2007 is required but has not been sought nor
obtained.
 
2.8  Charter Documents. Schedule 2.8 is a copy of (i) the Articles of
Incorporation of Seller, as amended to date, certified as true, correct and
complete by the Secretary of State of California, and (ii) the Bylaws of Seller,
as amended to date, certified as true, correct and complete by a duly authorized
officer of Seller.
 
2.9  Interests of Shareholders. No Shareholder of Seller or any relative of any
Shareholder of Seller has any direct or indirect ownership interest in any of
the Purchased Assets (other than solely by reason of the Shareholder’s ownership
interest in Seller).
 

8

--------------------------------------------------------------------------------



 
2.10  Ownership and Use of Assets. Seller is the lawful owner of, and has the
right to use and transfer to Buyer, the Purchased Assets; Seller owns each of
the Purchased Assets free and clear of all liens, security interests or other
claims or encumbrances; the delivery to Buyer of the instruments of transfer of
ownership contemplated by this Agreement will vest good and marketable title to
the Purchased Assets in Buyer, free and clear of all liens, security interests
and other claims and encumbrances; and the Purchased Assets that consist of
machinery, equipment or other tangible personal property or fixtures will be
free of material defects, commercially usable and in good operating condition
and repair. The leased or rented equipment of Seller is subject to the rights of
the lessors/owners of such equipment.
 
2.11  Litigation. Except as described in Schedule 2.11 attached hereto, there is
no litigation, arbitration, investigation or other proceeding pending or, to the
best knowledge of Shareholders, threatened against Seller or any of the
Purchased Assets.
 
2.12  Compliance with Laws. To the best knowledge of Shareholders, Seller is in
compliance with all applicable statutes, regulations, ordinances and other laws
pertaining to the Purchased Assets. No claim has been made to Seller by any
governmental authority (and no such claim is anticipated) to the effect that a
license, permit, certificate or authorization (which has not promptly thereafter
been obtained) is required with respect to the Purchased Assets.
 
2.13  Environmental Matters. All operations and activities of Seller with
respect to the Purchased Assets have been in all material respects in compliance
with all state, federal and local laws and regulations and any and all permits
or authorizations governing, or in any way relating to, the generation,
handling, manufacturing, treatment, storage, use, transportation, spillage,
leakage, dumping, discharge, emission, release or disposal (whether accidental
or intentional) of any toxic or hazardous substances, materials or wastes, any
petroleum or oil or any pollutant (“Hazardous Substances”). Seller has not
received any written notice of claims or actions pending or threatened against
it by any governmental entity or agency or any person relating to Hazardous
Substances.
 
2.14  Proprietary Information. Schedule 2.14 attached hereto sets forth a list
of all United States and foreign copyrights, service marks, trademarks,
trademark applications, trade names, logos, patents, patent applications,
licenses and royalty rights that relate to the Purchased Assets and in which
Seller possesses an interest (collectively, the “Proprietary Rights”). Except as
described in Schedule 2.14: (i) there are no assignments, licenses or
sublicenses with respect to any of the Proprietary Rights; (ii) there are no
pending or, to the best knowledge of Shareholders, threatened claims by any
person with respect to Seller’s use of the Proprietary Rights; (iii) the
Proprietary Rights are in good standing and are freely transferable to Buyer;
and (iv) to the best knowledge of Shareholders, the Proprietary Rights do not
infringe on the rights of any other person.
 
2.15  Finders and Brokers. No person has acted as a finder, broker or other
intermediary on behalf of Seller or Shareholders in connection with this
Agreement. No person is entitled to any broker’s or finder’s fee or similar fee
with respect to this Agreement or such transactions as a result of actions taken
by Seller or Shareholders.
 

9

--------------------------------------------------------------------------------


 
 
2.16  Exclusivity. Seller shall not, through the Closing Date, negotiate with
any other party for the sale of the Purchased Assets and shall not have entered
or enter into any understanding about such a sale, whether binding or not.
Unless this Agreement is first terminated, Seller shall not negotiate for the
sale of or offer to sell the Purchased Assets to any other party without Buyer’s
prior written consent. Through the Closing Date, Seller shall promptly notify
Buyer if Seller is contacted by any person or group regarding a possible sale of
the Purchased Assets.
 
2.17  Accuracy and Completeness. No representation or warranty of Seller or
Shareholders in this Agreement or in any schedule, exhibit, agreement or
document delivered pursuant hereto contains, or will contain, any untrue
statement of a material fact or omits, or will omit, to state a material fact
necessary to make the statements contained therein, in light of the
circumstances under which they are made, not misleading.
 
2.18  EBITDA. Schedule 2.18 is Seller’s income statement and a compilation of
Seller’s EBITDA for the 12 months ended December 31, 2006. Schedule 2.18: (i)
was prepared from the books and records of Seller, presents fairly in all
material respects, the operations and EBITDA of Seller, (ii) is in accordance
with GAAP, and (iii) reflects the consistent application of such accounting
principles throughout the 12 month period presented.
 
2.19  No Other Representations or Warranties. EXECPT AS SET FORTH IN THIS
ARTICLE 2, (a) SELLER AND SHAREHOLDERS MAKE NO OTHER REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, ALL OF WHICH ARE HEREBY DISCLAIMED,
INCLUDING, WITHOUT LIMITATION, WARRANTIES REGARDING MERCHANTABILITY,
NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE, SUITABILITY, DURABILITY,
CONDITION, QUALITY, OR ANY OTHER CHARACTERISTIC, AND (b) BUYER TAKES THE
PURCHASED ASSETS AND ASSUMED LIABILITIES “AS IS,” “WHERE IS” AND “WITH ALL
FAULTS.”
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller as follows:
 
3.1  Organization and Good Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of California.
 
3.2  Corporate Powers. Buyer has and holds the corporate right and power, and
all licenses, permits, authorizations and approvals (governmental or otherwise),
necessary to entitle it to use its corporate name, to own and operate its
properties and to carry on its business as such business exists as of the date
hereof.
 
3.3  Authority. Buyer has the full right, power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
All acts and other proceedings required to be taken by Buyer in order to enable
it to carry out this Agreement and the transactions contemplated hereby have
been taken.
 
10

--------------------------------------------------------------------------------


 
3.4  Binding Effect. This Agreement has been duly executed and delivered by
Buyer and constitutes its legal, valid and binding obligation, enforceable in
accordance with its terms.
 
3.5  Consents. Neither the execution and delivery of this Agreement nor the
consummation of any transaction contemplated hereby requires Buyer to obtain any
consent, permit or approval, or to make any filing or registration, under any
law, regulation, judgment or order applicable to Buyer or under any lease, deed
of trust or other agreement to which Buyer is subject, other than any filings
that are required under applicable securities laws and regulations.
 
3.6  Finders and Brokers. No person has acted as a finder, broker or other
intermediary on behalf of Buyer in connection with this Agreement or the
transactions contemplated hereby, and no person is entitled to any broker’s or
finder’s fee or similar fee with respect to this Agreement or such transactions
as a result of actions taken by Buyer.
 
ARTICLE 4
AGREEMENTS OF THE PARTIES
 
In addition to their agreements contained in other sections of this Agreement,
Buyer and Seller agree that:
 
4.1  Access to Purchased Assets. Prior to the Closing, Buyer and its authorized
representatives shall have full access to the Purchased Assets, the liabilities
of Seller reflected in Schedule 1.3 hereto and the books, records, agreements
and other documents of Seller at all reasonable hours, and Buyer shall be
furnished with copies of all such books, records, agreements and all other
documents as may be requested by it. Prior to the Closing, Buyer shall maintain
the confidentiality of such books, records, agreements and documents and
information about Seller that it acquires in connection with such investigation,
except to the extent that disclosure thereof is required by applicable law or
such books, records, agreements, documents and information are otherwise
publicly known. Prior to the Closing, Buyer (and its authorized representatives)
shall also have the right to discuss the Purchased Assets with the officers,
Shareholders and managers of Seller.
 
4.2  Seller’s Use of Purchased Assets Prior to the Closing. Prior to the
Closing, Seller shall use the Purchased Assets only in the ordinary and regular
course of business consistent with previous practices without any material
change and shall not take any action with respect to any Purchased Asset or
liability of Seller assumed by Buyer that is adverse to Buyer’s interests.
 
4.3  Reasonable Efforts. Each party to this Agreement agrees to provide
reasonable cooperation to the other party in the performance of all obligations
under this Agreement. Each party shall use its reasonable efforts to satisfy or
cause to be satisfied, at or prior to the Closing, the conditions to the other
party’s Closing obligations under this Agreement.
 
4.4  Publicity. Without the prior written approval of the other party, neither
party shall disclose the existence and/or contents of any discussions between
Buyer and Seller herein nor issue any press release or other public disclosure
regarding the transactions contemplated by this Agreement, except as required by
applicable securities or other laws. Notwithstanding the foregoing, the parties
to this Agreement may disclose the contents of this Agreement in any legal
proceedings between the parties relating to this Agreement.
 

11

--------------------------------------------------------------------------------


 
4.5  Confidentiality. Seller and Shareholders agree that neither Seller nor any
of its Shareholders shall, either before or after the Closing, use or disclose
to any person, directly or indirectly, any confidential information concerning
the business of Buyer, including, without limitation, any business secret, trade
secret, financial information, software, internal procedure, business plan,
marketing plan, pricing strategy or policy or client list, except to the extent
that such use or disclosure is (i) required by an order of a court of competent
jurisdiction, or (ii) authorized in writing by a duly authorized executive
officer of Buyer. The prohibition that is contained in the preceding sentence
shall not apply to any information that is or becomes generally available to the
public other than through a disclosure by Seller or Shareholders.
 
ARTICLE 5
CLOSING
 
5.1  Time, Place and Date. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall occur effective as of 12:01 a.m. on the date on
which this Agreement is executed and delivered by Buyer and Seller (the “Closing
Date”).
 
5.2  Conditions Precedent to Buyer’s Closing Obligations. Each of the following
shall be a condition to the obligation of Buyer to consummate the transactions
contemplated by this Agreement, except to the extent that Buyer may elect to
waive any of such conditions in writing:
 
(a)  Each representation and warranty of Seller and Shareholders contained in
this Agreement (including any exhibit, schedule or other agreement or document
delivered pursuant hereto) shall be true and correct in all material respects on
and as of the Closing Date with the same effect as if such representation and
warranty had been made on and as of the Closing Date, and Seller and
Shareholders shall have performed or complied in all material respects with all
agreements required by this Agreement to be performed or complied with by Seller
prior to or at the Closing.
 
(b)  Seller and Shareholders shall have executed and delivered to Buyer a
certificate to the effect that the conditions described in Section 5.2(a) above
have been satisfied. Seller’s certificate shall be signed by its duly authorized
officer.
 
(c)  Seller shall have executed and delivered the agreements and documents that
are described in Section 5.4 below.
 
(d)  No claim, action, investigation or other proceeding shall be pending or
threatened before any court or governmental agency that presents a substantial
risk of the restraint or rescission of the transactions contemplated by this
Agreement or that imposes a substantial risk to Buyer’s ability to obtain title
to and possession of the Purchased Assets on the terms and conditions
contemplated by this Agreement.
 

12

--------------------------------------------------------------------------------


 
(e)  There shall have been obtained all permits, approvals and consents from
governmental agencies and third parties that Buyer determines are required in
order to transfer the Purchased Assets to it.
 
(f)  All actions required to be taken by Seller to authorize the execution,
delivery and performance of this Agreement shall have been duly and validly
taken.
 
(g)  Buyer shall have conducted, at its expense, a due diligence examination of
the Purchased Assets and, in its sole discretion, shall not have disapproved of
the results of its review.
 
(h)  Each of the Shareholders shall have entered into a Noncompetition Agreement
in the forms attached hereto as Exhibits A-1 and A-2.
 
(i)  Seller shall have entered into Loan Out Agreement in the form attached
hereto as Exhibits B pertaining to the services of Mark Miller and John Gross.
 
5.3  Conditions Precedent to Seller’s and Shareholders’ Closing Obligations.
Each of the following shall be a condition to the obligation of Seller to
consummate the transactions contemplated by this Agreement, except to the extent
that Seller may elect to waive any of such conditions in writing:
 
(a)  Each representation and warranty of Buyer contained in this Agreement
(including any exhibit, schedule or other agreement or document delivered
pursuant hereto) shall be true and correct in all respects on and as of the
Closing Date with the same effect as if such representation and warranty had
been made on and as of the Closing Date, and Buyer shall have performed or
complied with all agreements required by this Agreement to be performed or
complied with by it prior to or at the Closing.
 
(b)  No claim, action, investigation or other proceeding shall be pending or
threatened before any court or governmental agency that presents a substantial
risk of the restraint or rescission of the transactions contemplated by this
Agreement.
 
(c)  All actions required to be taken by Buyer to authorize the execution,
delivery and performance of this Agreement shall have been duly and validly
taken.
 
(d)  Buyer shall have entered into Loan Out Agreement with Seller pertaining to
the services of Mark Miller and John Gross.
 
(e)  Buyer shall have executed and delivered to Seller a certificate to the
effect that the conditions described in Section 5.3 have been satisfied.
 
5.4  Closing Deliveries of Seller. 
 
(a)  At or prior to the Closing, Seller shall execute and deliver to Buyer:
 
(i)  Bills of sale and other such assignment instruments, in form and substance
reasonably satisfactory to Buyer, covering the Purchased Assets and effecting
the full sale and conveyance of the Purchased Assets to Buyer, free and clear of
all liens, security interests and other encumbrances;
 

13

--------------------------------------------------------------------------------


 
(ii)  All books, records, correspondence and other documents in Seller’s
possession or control that evidence or relate to the Purchased Assets;
 
(iii)  The Closing certificate described above in Section 5.2(b);
 
(iv)  A copy of resolutions of Shareholders and of the governing body of Seller
authorizing the execution, delivery and performance of this Agreement and the
other agreements and transactions contemplated hereby, which resolutions shall
be certified by the Secretary (or comparable officer) of Seller and which
certificate shall state that such resolutions have not subsequently been amended
or rescinded;
 
(v)  Such other closing documents as Buyer may reasonably request in order to
consummate the transactions contemplated by this Agreement.
 
5.5 Termination of the Agreement. If the Closing has not occurred, for any
reason, prior to the close of business on March 1, 2007 or prior to such later
Closing deadline as the parties may mutually agree upon in writing, this
Agreement automatically shall terminate and, except as provided in this Section
5.6, the parties hereto shall have no further rights or obligations hereunder.
Notwithstanding the termination of this Agreement pursuant to the preceding
sentence, the obligations of the parties described in the following Sections of
this Agreement shall survive: 4.1 (second sentence); 4.4; 4.5; 7.11; 7.14; 7.15,
and 7.16. Furthermore, the termination of this Agreement shall not adversely
affect any right that a party may have against another party for breach of
contract.
 
ARTICLE 6
INDEMNIFICATION
 
6.1  Survival of Representations and Warranties. All representations and
warranties of the parties hereto (except for those set forth in Sections 2.2 and
2.13) shall survive until December 31, 2009. Representations and warranties set
forth in Sections 2.2. and 2.13 hereof shall survive until the relevant statute
of limitations has run. All representations, warranties and agreements of the
parties made in any exhibit or schedule to this Agreement or in any other
agreement or document delivered pursuant to this Agreement shall be deemed to be
contained in this Agreement. A claim with respect to a breach of a
representation or a warranty shall not be foreclosed if the maker of such claim
shall have made such claim in writing to the other party prior to the expiration
of the survival period described above.
 
6.2   Indemnification by Seller and Shareholders. Subject to the provisions of
this Article 6, Seller and each Shareholder, individually, shall indemnify and
hold harmless Buyer from and against any and all losses, damages, liabilities,
costs and expenses, including, without limitation, settlement costs and
reasonable legal, accounting and other expenses for investigating or defending
any actions (collectively, “Losses”) that Buyer may incur resulting from (i) any
breach of any representation or warranty of Seller or Shareholders made in this
Agreement or the Bill of Sale, (ii) any breach of any agreement of Seller or
Shareholders contained in this Agreement or the Bill of Sale, (iii) any
violation of California’s Bulk Sales Law (if applicable to this Agreement by
Seller or Shareholders), (iv) any claim by a finder, broker or other
intermediary representing Seller or Shareholders, directors or officers in
connection with this Agreement or the transactions contemplated hereby; and (v)
any liability of Seller not specifically described in Schedule 1.3 attached
hereto (including, without limitation, any claim or lawsuit by any governmental
agency or other person or entity that is brought against Buyer and that relates
to a liability of Seller).
 

14

--------------------------------------------------------------------------------


 
6.3  Indemnification by Buyer. Subject to the provisions of this Article 6,
Buyer shall indemnify and hold harmless Seller and Shareholders from and against
any and all Losses that Seller may incur based upon, arising out of or resulting
from (i) any breach of any representation or warranty of Buyer made in this
Agreement or the Bill of Sale or (ii) any breach of any agreement of Buyer
contained in this Agreement or the Bill of Sale, (iii) the Assumed Liabilities,
and (iv) the ownership or operation of the Division after the Closing.
 
6.4  Notice of Claims; Contest of Claims.
 
(a)  If the indemnified party believes that it has incurred any Losses, or if
any action at law or suit in equity is instituted by a third party with respect
to which the indemnified party intends to claim any Losses under this Article 6,
the indemnified party shall so notify the indemnifying party. The notice shall
describe such Losses, the amount thereof, if known, and the method of
computation thereof, all with reasonable particularity and shall contain a
reference to the provisions of this Agreement in respect of which such Losses
shall have been incurred; and, in the case of an action or suit by a third
party, shall include a copy of all documents received by the indemnified party
in connection therewith and any other information known to the indemnified party
with respect to such action or suit or the basis therefor. Such notice shall be
given promptly after the indemnified party becomes aware of each such Loss,
action or suit, but failure to give such prompt notice shall not affect the
indemnifying party’s obligations hereunder unless such party has been prejudiced
thereby.
 
The indemnifying party shall, within thirty days after receipt of such notice of
Losses, (i) pay or cause to be paid to the indemnified party the amount of
Losses specified in such notice which the indemnifying party does not contest,
or (ii) notify the indemnified party if it wishes to contest the existence or
amount of part or all of such Losses, stating with particularity the basis upon
which it contests the existence or amount thereof. The indemnifying party shall,
within thirty days after receipt of each notice with respect to an action or
suit by a third party, notify the indemnified party if it elects to conduct and
control such action or suit. If the indemnifying party does not give such notice
in the case of an action or suit by a third party, the indemnified party shall
have the right to defend, contest, settle or compromise such action or suit, and
the indemnifying party shall, upon request from such indemnified party, promptly
pay to such indemnified party, in accordance with the other terms of this
Article 6, the amount of any Losses resulting from its liability to the third
party claimant. If the indemnifying party gives such notice in the case of an
action or suit by a third party, the indemnifying party shall have the right to
undertake, conduct and control, through counsel of its own choosing and at the
sole expense of the indemnifying party, the conduct and settlement of such
action or suit, and the indemnified party shall cooperate with such indemnifying
party in connection therewith. So long as the indemnifying party is contesting
any such action or suit in good faith, the indemnified party shall not pay or
settle any such action or suit. Notwithstanding the foregoing, the indemnified
party shall have the right to pay or settle any such action or suit, provided
that in such event the indemnified party shall waive any right to indemnity
therefor by the indemnifying party, and no amount in respect thereof shall be
claimed as a Loss under this Article 6.
 

15

--------------------------------------------------------------------------------


 
6.5  Limitations. Notwithstanding any other provisions of this Agreement,
including in this Article 6 above, but subject to Section 6.5(h) below:
 
(a)  No party to this Agreement shall have any liability under this Article 6
unless and until the indemnified party has incurred Losses in excess of $40,000
(the “Basket Amount”) and such party’s liability under this Article 6 shall
apply only to the amount in excess of the Basket Amount.
 
(b)  Except for actual fraud, no party to this Agreement shall have any
liability under this Article 6 in excess of 80% of the Purchase Price (including
the earnout portion) paid by the Buyer.
 
(c)  The provisions of Section 6.2 and 6.3 shall not apply to any breaches that
have been waived by the party claiming indemnification.
 
(d)  EXCEPT TO THE EXTENT REQUIRED UNDER SECTIONS 6.2 AND 6.3 WITH RESPECT TO
THIRD PARTY CLAIMS, IN NO EVENT WILL ANY PARTY’S LIABILITY OF ANY KIND INCLUDE
ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE LOSSES OR DAMAGES,
INCLUDING, WITHOUT LIMITATION, LOST PROFITS, EVEN IF SUCH PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.
 
(e)  The calculation of Buyer’s Losses will be net of any tax benefits received
or to be received by Buyer in respect of such Buyer Losses.
 
(f)  The parties hereto shall have no obligations under this Article 6 for any
claim for indemnification that is not made in compliance with this Article 6
prior to December 31, 2009, provided; however, that Buyer may bring claims for
indemnification for Seller’s or Shareholders’ breaches of Sections 2.2 and 2.13
at any time prior to the expiration of the applicable statute of limitations.
 
(g)  The indemnification provisions of this Article 6 shall be the parties’ sole
and exclusive remedy for any claims arising from this Agreement.
 
(h)  The provisions of Sections 6.5(a)-(g) above do not apply to Buyer’s
obligation to pay the Purchase Price, including the earnout, under this
Agreement, and such obligation shall be independent of the provisions of Section
6.5(a)-(g) above.
 
ARTICLE 7
GENERAL PROVISIONS
 
7.1  Injunctive Relief. Each party to this Agreement agrees that damages would
be an inadequate remedy for the other party’s breach of Section 4.5 hereof, and
that the breach of such provision will result in immeasurable and irreparable
harm to such party. Therefore, in addition to damages and any other remedy to
which a party may be entitled by reason of a breach of any such provision, such
party shall be entitled to seek and obtain temporary, preliminary and permanent
injunctive relief from any court of competent jurisdiction restraining the other
party from committing or continuing any breach of Section 4.5 hereof.
 

16

--------------------------------------------------------------------------------


 
7.2  Notices. Any notice required or permitted by this Agreement to be given by
one party to the other must be in writing and personally delivered or sent by
registered or certified United States mail (postage prepaid and return receipt
requested), by reputable overnight delivery service or by facsimile
transmission, addressed to the address shown below or to such other address as
such party may designate in the foregoing manner to the other party. Any such
notice that is sent in the foregoing manner shall be deemed to have been
delivered upon actual personal delivery or actual receipt by facsimile
transmission or three days after deposit in the United States mail or one day
after delivery to an overnight delivery service.
 

 
If to Buyer:
Point.360
Attn: CFO
2777 North Ontario Street
Burbank, CA 91504
 
With a copy to:
William D. Gould
Troy & Gould Professional Corp.
1801 Century Park East
Los Angeles, CA 90067
 
 
If to Seller:
 
Eden FX, Inc.
1438 N. Gower Street
Box 19, Building 50
Hollywood, CA 90028
 
 
 
If to Mark Miller:
 
Mark Miller
494 Vineyard Drive
Simi Valley, CA 93065
 
 
If to John Gross:
 
John Gross
800 Huntley Drive
West Hollywood, CA 90069
 
 
With a copy to:
 
Silver & Freedman, APLC
2029 Century Park East, 19th Floor
Los Angeles, CA 90067
Attn: Gregory N. Weisman, Esq.



 

17

--------------------------------------------------------------------------------


 
7.3  Amendments and Termination; Entire Agreement. This Agreement may be amended
or terminated only by a writing executed by each party hereto. Together with the
exhibits, schedules and other agreements and documents delivered pursuant
hereto, this Agreement constitutes the entire agreement of the parties hereto
relating to the subject matter hereof and supersedes all prior oral and written
understandings and agreements relating to such subject matter.
 
7.4  Successors and Assigns. This Agreement shall be binding upon, and shall
benefit, the parties hereto and their respective successors and assigns.
Notwithstanding the foregoing, (i) the obligations of Seller and Shareholders
hereunder are not assignable to another person without Buyer’s prior written
consent, and (ii) Buyer’s obligations hereunder are assignable to another person
without obtaining any other party’s consent only in connection with a transfer
of substantially all of the assets of the Division or similar transaction in
which Buyer’s successor or assign assumes all of Buyer’s obligations hereunder
(whether by agreement or by operation of law).
 
7.5  Calculation of Time. Wherever in this Agreement a period of time is stated
in a number of days, it shall be deemed to mean calendar days. However, when any
period of time so stated would end upon a Saturday, Sunday or legal holiday,
such period shall be deemed to end upon the next day following that is not a
Saturday, Sunday or legal holiday.
 
7.6  Further Assurances. Each party shall perform any further acts and execute
and deliver any further documents that may be reasonably necessary or advisable
to carry out the provisions of this Agreement.
 
7.7  Severability. 
 
(a)  All provisions of this Agreement shall be applicable only to the extent
that they do not violate any applicable law, and are intended to be limited to
the extent necessary so that they will not render this Agreement invalid,
illegal or unenforceable under any applicable law. If any provision of this
Agreement or any application thereof shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of other provisions of
this Agreement or of any other application of such provision shall in no way be
affected thereby.
 
(b)  Without limiting the generality of Section 7.7(a) above, if for any reason
any term or provision containing a restriction set forth in this Agreement is
held to cover an area or to be for a length of time which is unreasonable, or in
any other way is construed to be too broad or to any extent invalid, such term
or provision shall not be determined to be null, void and of no effect, but to
the extent the same is or would be valid or enforceable under applicable law,
any arbitrator or court of competent jurisdiction shall construe and interpret
or reform this Agreement to provide for a restriction having the maximum
enforceable area, time period and other provisions (not greater than those
contained herein) as shall be valid and enforceable under applicable law.
 
7.8  Waiver of Rights. No party to this Agreement shall be deemed to have waived
any right or remedy that it has under this Agreement unless this Agreement
expressly provides a period of time within which such right or remedy must be
exercised and such period has expired, or unless such party has expressly waived
the same in writing. The waiver by a party of a right or remedy hereunder shall
not be deemed to be a waiver of any other right or remedy or of any subsequent
right or remedy of the same kind.
 

18

--------------------------------------------------------------------------------




7.9  Headings; Gender and Number. The headings contained in this Agreement are
for reference purposes only and shall not affect in any manner the meaning or
interpretation of this Agreement. Where appropriate to the context of this
Agreement, use of the singular shall be deemed also to refer to the plural, and
use of the plural to the singular, and pronouns of certain gender shall be
deemed to comprehend either or both of the other genders. The terms “hereof,”
“herein,” “hereby” and variations thereof shall, whenever used in this
Agreement, refer to this Agreement as a whole and not to any particular section
hereof. The term “person” refers to any natural person, corporation, partnership
or other association or entity. Any form of the word “include” when used in this
Agreement is not intended to be exclusive (that is, the word “include” means
“including, without limitation”). The disclosure of any matter in any Schedule
to this Agreement shall not be deemed to constitute an admission by Seller or
Shareholders.
 
7.10  Counterparts. This Agreement may be executed in counterparts, and by each
party on a separate counterpart, each of which shall be deemed an original but
all of which taken together shall constitute but one and the same instrument.
 
7.11  Expenses Incurred in Preparing This Agreement. Each of Buyer and Seller
shall bear its own costs and expenses incurred in connection with the
negotiation and preparation of this Agreement, whether or not Closing occurs.
 
7.12  No Strict Construction. The language of this Agreement is the language
chosen by the parties hereto to express their mutual intent, and this Agreement
shall be construed without regard to any presumption or rule requiring
construction against the party causing the instrument to be drafted.
 
7.13  No Third Party Beneficiaries. No provision of this Agreement is intended
to or shall create any rights with respect to the subject matter of this
Agreement in any third party.
 
7.14  Governing Laws. This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of California
without giving effect to such state’s conflict-of-law principles.
 
7.15  Attorneys’ Fees and Other Expenses. The unsuccessful party to any
arbitration proceeding or to any court action that is permitted by this
Agreement shall pay to the prevailing party all costs and expenses, including,
without limitation, reasonable attorneys’ fees, incurred therein by the
successful party, all of which shall be included in and as a part of the award
rendered in such proceeding or action.
 

19

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, Buyer, Seller and Shareholders have executed and delivered
this Agreement as of the date first above written.
 

        POINT.360 (“BUYER”)  
   
   
    By:      

--------------------------------------------------------------------------------

Alan R. Steel   Chief Financial Officer

              EDEN FX (“SELLER”)  
   
   
    By:      

--------------------------------------------------------------------------------

Mark Miller   Co-President

        By:      

--------------------------------------------------------------------------------

John Gross   Co-President

             
Mark Miller,
as an individual
 
   
   
    By:      

--------------------------------------------------------------------------------

Mark Miller,    

       
John Gross,
as an individual
 
   
   
    By:   /s/   

--------------------------------------------------------------------------------

John Gross    

 

20

--------------------------------------------------------------------------------



Schedule 1.1 (Purchased Assets)






The following assets of Seller:


All of the assets of Seller other than the assets listed in Schedule 1.2. The
physical assets of Seller are described in the attached spreadsheet.
 

21

--------------------------------------------------------------------------------



Schedule 1.2 (Excluded Assets)






Corporate books and records
 
Financial and tax records (copies to be provided to Buyer at Seller’s cost.)
Originals to be made available to Buyer upon request. Seller will retain copies
of such financial and tax records for five years after the Closing Date.


Insurance contracts and claims
 
Personal property and effects, including, but not limited to, laptop computers,
furniture, awards, models, toys, accessories, etc.


Accounts receivable in accordance with the Asset Purchase Agreement
 
Bank accounts
 
Security Deposits with landlords, which shall be paid over to Seller upon their
return by the landlords. Seller shall be responsible for deductions from such
security deposits resulting from damages caused on or before the Closing Date
and Buyer shall be responsible for deductions from such security deposits
resulting from damages caused on or after the Closing Date.







22

--------------------------------------------------------------------------------



Schedule 1.2(f)
Accounts Receivable and Accounts Payable



23

--------------------------------------------------------------------------------





Schedule 1.3 (Assumed Liabilities/Debts to be Paid by Buyer)






Debt
Amount
Date to be paid by Buyer
1. Credit Cards
 
American Express Platinum
 
American Express Blue
 
Advanta
 
Bank of America
 
Fleet Shell
 
 
$48,545.49
 
$26,827.85
 
$19,426.72
 
$23,658
 
$1,200.00
 
 
Within 5 days after the Closing
 
Within 5 days after the Closing
 
Within 5 days after the Closing
 
Within 5 days after the Closing
 
Within 5 days after the Closing
     
2. Jeff Ross
$23,300
On the Closing Date by check
     
3. John Gross
$39,000
On the Closing Date by check
     
4. City National Bank
$152,166.69
On the Closing Date by wire transfer
     
5. Wells Fargo Credit Line
$24,000
On the Closing Date by check
     
Total:
$358,124.75
       




24

--------------------------------------------------------------------------------



Assumed Contracts


1. All contracts and purchase orders with customers and vendors


2. Sublease with Technicolor Creative Services - Hollywood for Building 50. This
Sublease was not executed by the parties and calls for a month to month tenancy
with a 5 month notice of termination.


3. All equipment leases and rentals, which are as follows:


a. Global Vantage (assigned to Tustin Community Bank)  


Computer related hardware and software


$1,296.33 per month




b. Global Vantage (assigned to National City Commercial Capital Corporation)  
 
Computer related hardware


$5,498.30 per month


4. All utilities after the Closing


5. Uncashed Checks to Technicolor Build 50 for September, October, and December
2006 rent ($48,616.55). Buyer shall assume this liability. To the extent that
Technicolor claims all or a any portion of this amount and the Buyer pays
Technicolor, such paid amount shall be deducted from the next earnout payment.



25

--------------------------------------------------------------------------------



Schedule 1.6(b)


Budget


See Attached

26

--------------------------------------------------------------------------------



Schedule 1.10


Purchase Price Allocation


See Attached

27

--------------------------------------------------------------------------------





Schedule 2.2 (Capitalization of Seller)








Mark Miller = 50%
(500,000 SHARES OF COMMON STOCK, $0- PAR VALUE)




John Gross = 50%
(500,000 SHARES OF COMMON STOCK, $0- PAR VALUE)






TOTAL AUTHORIZED SHARES = 1,000,000- OF COMMON STOCK, $0- PAR VALUE

28

--------------------------------------------------------------------------------



Schedule 2.8 (Seller’s Charter Documents)


See attached.

29

--------------------------------------------------------------------------------



Schedule 2.11 (Seller’s Litigation)
 




NONE



30

--------------------------------------------------------------------------------



Schedule 2.14 (Seller’s Intellectual Property)





 
The name “Eden FX”


Eden FX logo


Shot Tracker software


Render Controller software

31

--------------------------------------------------------------------------------



Schedule 2.18


Financial Statements


See Attached

32

--------------------------------------------------------------------------------



EXHIBIT A-1


NON-COMPETITION AGREEMENT WITH MARK MILLER

33

--------------------------------------------------------------------------------



EXHIBIT A-2


NON-COMPETITION AGREEMENT WITH JOHN GROSS

34

--------------------------------------------------------------------------------



EXHIBIT B


LOAN OUT AGREEMENT
 
 
35

--------------------------------------------------------------------------------

